DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pool et al. (US 2010/0121323 A1) in view of Durham (US 2010/0249782 A1).
Claim 1. Pool et al. disclose an external adjustment device (700) comprising: at least one permanent magnet (706, 708) configured for rotation about an axis; an actuator (722, 724) configured for rotating the at least one permanent magnet about the axis; and a control panel (770) configured to actuate the actuator (Figs. 6-12). 
Claim 2. Pool et al. disclose wherein the at least one permanent magnet includes a first permanent magnet (706) configured for rotation about a first axis and a second permanent magnet (708) configured for rotation about a second axis (Figs. 6-12).  
Claim 6. Pool et al. disclose a processor (see paras. 0044 and 0049) (Figs. 6-12).  Note that control panel 770 must include a processor to process information displayed by display 715.
Claim 7. Pool et al. disclose wherein the control panel includes a display (715), the display being configured to display a notification when the processor detects that the at least one permanent magnet has stopped rotating (see para. 0044) (Figs. 6-12). 
Claim 8. Pool et al. disclose wherein the at least one permanent magnet includes a first permanent magnet (706) configured for rotation about a first axis and a second permanent magnet (708) configured for rotation about a second axis; and wherein the control panel includes a display (715), the display being configured to display a notification when the processor detects that magnetic poles of the first permanent magnet and the second permanent magnet are not synchronized (see para. 0044) (Figs. 6-12). 
Claim 9. Pool et al. disclose a distraction system comprising: a distraction device (200) configured to be implanted within a subject's body and having an adjustable portion (208) for adjusting a dimension of the distraction device; and an external adjustment device (700) configured to be placed external to the subject's body in proximity to the distraction device to cause distraction of the distraction device, the external adjustment device including: at least one permanent magnet (706, 708) configured for rotation about an axis; an actuator (722, 724) configured for rotating the at least one permanent magnet about the axis; and a control panel (770) configured to control actuation of the actuator (Figs. 4 and 6-12). 
Claim 10. Pool et al. disclose wherein the at least one permanent magnet includes a first permanent magnet (706) configured for rotation about a first axis and a second permanent magnet (708) configured for rotation about a second, different axis (Figs. 4 and 6-12). 
Claim 14. Pool et al. disclose wherein the external adjustment device further includes a processor (see paras. 0044 and 0049) (Figs. 6-12).  Note that control panel 770 must include a processor to process information displayed by display 715.
Claim 15. Pool et al. disclose wherein the control panel includes a display (715), the display being configured to display a notification when the processor detects that the at least one permanent magnet has stopped rotating (see para. 0044) (Figs. 4 and 6-12). 
Claim 16. Pool et al. disclose wherein the at least one permanent magnet includes a first permanent magnet (706) configured for rotation about a first axis and a second permanent magnet (708) configured for rotation about a second axis; and wherein the control panel includes a display (715), the display being configured to display a notification when the processor detects that magnetic poles of the first permanent magnet and the second permanent magnet are not synchronized (see para. 0044) (Figs. 4 and 6-12). 
Claim 17. Pool et al. disclose wherein the processor is configured to store at least one of a date of distraction of the distraction device, an amount of distraction attempted, an amount of distraction obtained, or a maximum amount of distraction allowed (see para. 0044) (Figs. 4 and 6-12). 
Claim 18. Pool et al. disclose wherein the processor is configured to detect whether the distraction device was implanted in the subject retrograde or antegrade (see para. 0044) (Figs. 4 and 6-12). 
Claim 20. Pool et al. disclose wherein the adjustable portion of the distraction device includes a rotationally mounted, internal permanent magnet (210) that rotates in response to the magnetic field applied by the at least one permanent magnet of the external adjustment device (Figs. 4 and 6-12). 
Pool et al. fail to disclose at least one sensor in proximity to the at least one permanent magnet, wherein the at least one sensor is configured to sense a magnetic field of the at least one permanent magnet as the at least one permanent magnet rotates about the axis (claim 1), wherein the at least one sensor includes a first sensor in proximity to the first permanent magnet and a second sensor in proximity to the second permanent magnet, and wherein the first sensor is configured to sense the magnetic field of the first permanent magnet as the first permanent magnet rotates about the first axis and the second sensor is configured to sense the magnetic field of the second permanent magnet as the second permanent magnet rotates about the second magnet (claim 3), wherein the at least one sensor is in a fixed position relative to the at least one permanent magnet (claim 4), wherein the processor is in communication with the at least one sensor and configured to process sensed magnetic field changes sensed by the at least one sensor (claim 6), at least one sensor in proximity to the at least one permanent magnet, wherein the at least one sensor is configured to sense a magnetic field of the at least one permanent magnet as the at least one permanent magnet rotates about the axis within the external adjustment device (claim 9), wherein the at least one sensor includes a first sensor in proximity to the first permanent magnet and a second sensor in proximity to the second permanent magnet, and wherein the first sensor is configured to sense the magnetic field of the first permanent magnet as the first permanent magnet rotates about the first axis and the second sensor is configured to sense the magnetic field of the second permanent magnet as the second permanent magnet rotates about the second magnet (claim 11), wherein the at least one sensor is in a fixed position relative to the at least one permanent magnet (claim 12), and wherein the processor is in communication with the at least one sensor and configured to process sensed magnetic field changes sensed by the at least one sensor (claim 14).
Durham teaches an external device (10) for use with an implantable device (60), wherein the external device comprises first and second sensors (34, 34) configured to sense a change in a magnetic field; and a processor (102) in communication with the sensors and configured to process sensed magnetic field changes sensed by the at sensors (paras. 0083-0084) (Figs. 1-3 and 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the external adjustment device of Pool et al. with at least one sensor in proximity to the at least one permanent magnet, wherein the at least one sensor is configured to sense a magnetic field of the at least one permanent magnet as the at least one permanent magnet rotates about the axis (claim 1), wherein the at least one sensor includes a first sensor in proximity to the first permanent magnet and a second sensor in proximity to the second permanent magnet, and wherein the first sensor is configured to sense the magnetic field of the first permanent magnet as the first permanent magnet rotates about the first axis and the second sensor is configured to sense the magnetic field of the second permanent magnet as the second permanent magnet rotates about the second magnet (claim 3), wherein the processor is in communication with the at least one sensor and configured to process sensed magnetic field changes sensed by the at least one sensor (claim 6), at least one sensor in proximity to the at least one permanent magnet, wherein the at least one sensor is configured to sense a magnetic field of the at least one permanent magnet as the at least one permanent magnet rotates about the axis within the external adjustment device (claim 9), wherein the at least one sensor includes a first sensor in proximity to the first permanent magnet and a second sensor in proximity to the second permanent magnet, and wherein the first sensor is configured to sense the magnetic field of the first permanent magnet as the first permanent magnet rotates about the first axis and the second sensor is configured to sense the magnetic field of the second permanent magnet as the second permanent magnet rotates about the second magnet (claim 11), and wherein the processor is in communication with the at least one sensor and configured to process sensed magnetic field changes sensed by the at least one sensor (claim 14), as suggested by Durham, as doing so would allow for the use of the external adjustment device for a range of thicknesses of tissue located between the external device and the implantable device (see para. 0084 of Durham).  In view of such a modification, the at least one sensor would be in a fixed position relative to the at least one permanent magnet (claims 4 and 12) within the external adjustment device.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pool et al. (US 2010/0121323 A1) in view of Durham (US 2010/0249782 A1) as applied to claim 14 above, and further in view of Walker et al. (US 2009/0112207 A1).
Pool et al. and Durham fail to teach wherein distraction device includes a read/write radiofrequency identification (RFID) chip, and wherein the external adjustment device further includes an antenna configured to receive and transmit data from and to the read/write RFID chip (claim 19).
However, Pool et al. state that it is advantageous for the patient to have an implanted RFID chip (see para. 0052).
Walker et al. teach a distraction device (140) including a read/write RFID chip (250) disposed on the distraction device and an external adjustment device (248) including an antenna (252) configured to receive and transmit data from and to the RFID chip to allow for storage and transmission of patient data during and after the surgical procedure (see para. 0092) (Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the distraction device with a read/write radiofrequency identification (RFID) chip, and wherein the external adjustment device further includes an antenna configured to receive and transmit data from and to the read/write RFID chip (claim 19), as suggested by Walker et al., to allow for storage and transmission of patient data during and after the surgical procedure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,660,675 B2.
Regarding claim 1, claims 1 and 3 of the patent include an external adjustment device comprising: at least one permanent magnet (see “permanent magnet” in lines 64-65 of claim 1); an actuator (see “button” in lines 1-6 of claim 1, which is a specific type of actuator); a control panel (see “control panel” in lines 19-21 of claim 3); and at least one sensor (see “magnetic sensor” in lines 7-13 of claim 1).  Regarding claim 5, claim 1 of the patent includes that the sensor is configured to output a first time-variable voltage based at least on a time-variable strength of the sensed magnetic field corresponding to rotation of the at least one permanent magnet (see lines 7-13 of claim 1).  Note that because claim 1 of the patent is more specific regarding the “button,” it anticipates the less specific genus of “actuator.”
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,660,675 B2 in view of Pool et al. (US 2010/0121323 A1).
Regarding claim 9, claims 1 and 3 of the patent include an external adjustment device comprising: at least one permanent magnet (see “permanent magnet” in lines 64-65 of claim 1); an actuator (see “button” in lines 1-6 of claim 1, which is a specific type of actuator); a control panel (see “control panel” in lines 19-21 of claim 3); and at least one sensor (see “magnetic sensor” in lines 7-13 of claim 1).  Regarding claim 13, claim 1 of the patent includes that the sensor is configured to output a first time-variable voltage based at least on a time-variable strength of the sensed magnetic field corresponding to rotation of the at least one permanent magnet (see lines 7-13 of claim 1).
Claims 1 and 3 fail to include a distraction device (claim 9).
Pool et al. teach a distraction system comprising: a distraction device (200) configured to be implanted within a subject's body; and an external adjustment device (700) configured to be placed external to the subject's body in proximity to the distraction device to cause distraction of the distraction device and treat scoliosis of the subject (see abstract) (Figs. 4 and 6-12).
	It would have been obvious to provide a distraction device (claim 9), as taught by Pool et al., to treat scoliosis of the subject.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773